Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 and 21-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a computerized method comprising: (a) providing at the first computing device a first viewport to a desktop environment of the first computing device by which first viewport a first resource of the first computing device and a second resource of the first computing device each is able to be viewed and acted upon by a user at the first computing device; and (b) communicating, over a network, from the first computing device with a second computing device such that a second viewport to the desktop environment of the first computing device is provided to the second computing device by which second viewport the first and second resources of the first computing device are able to be viewed and acted upon by a user from the second computing device; (c)(4 wherein the first and second resources of the first computing device are able to be viewed from the first computing device through the first viewport at the first computing device separately and independently of the viewing of the resources from the second computing device through the second viewport at the second computing device; and, (d) wherein the first and second resources of the first computing device are able to be viewed from the second computing device through the second viewport at the second computing device separately and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174